Name: Commission Delegated Decision (EU) 2015/1959 of 1 July 2015 on the applicable systems to assess and verify constancy of performance of wastewater engineering products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Decision_DEL
 Subject Matter: technology and technical regulations;  mechanical engineering;  building and public works;  consumption;  environmental policy
 Date Published: 2015-10-30

 30.10.2015 EN Official Journal of the European Union L 284/184 COMMISSION DELEGATED DECISION (EU) 2015/1959 of 1 July 2015 on the applicable systems to assess and verify constancy of performance of wastewater engineering products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 60(h) thereof, Whereas: (1) The procedure for attesting the conformity of wastewater engineering products with the applicable technical specifications has been established in Commission Decision 97/464/EC (2). (2) Decision 97/464/EC does not lay down detailed criteria for the choice of systems to assess and verify constancy of performance for the reaction to fire of wastewater engineering products, notably manhole tops and gully tops. (3) The systems set out in Annex V to Regulation (EU) No 305/2011 should be more adequately chosen to assess the performance of wastewater engineering products. This should enable manufacturers to access the internal market more efficiently, thus contributing to greater competitiveness of the construction industry as a whole. (4) Decision 97/464/EC should be repealed and replaced in the interest of clarity and transparency, HAS ADOPTED THIS DECISION: Article 1 This Decision applies to the wastewater engineering products set out in Annex I. Article 2 The wastewater engineering products referred to in Article 1 shall be assessed and verified for constancy of performance in relation to their essential characteristics in accordance with the systems specified in Annex II. Article 3 Decision 97/464/EC is repealed. References to the repealed Decision shall be construed as references to this Decision. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 1 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 97/464/EC of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards waste water engineering products (OJ L 198, 25.7.1997, p. 33). ANNEX I PRODUCTS COVERED This Decision applies to: 1. back-flow devices: air admittance valve ventilating pipework; 2. kits for wastewater pumping station and effluent lifting plants; 3. kits and elements for wastewater treatment plants and on-site treatment equipment; 4. septic tanks; 5. prefabricated drainage channels; 6. manholes and inspection chambers; 7. step irons, ladders and handrails for manholes and inspection chambers; 8. separators; 9. manhole covers and gully tops. ANNEX II SYSTEMS OF ASSESSMENT AND VERIFICATION OF CONSTANCY OF PERFORMANCE For the products covered by this Decision, taking into account their essential characteristics, the systems for assessment and verification of constancy of performance apply as follows: Table 1 For all essential characteristics except reaction to fire Products Essential Characteristics Applicable systems for assessment and verification of constancy of performance as set out in Annex V to Regulation (EU) No 305/2011 Back-flow devices: air admittance valve ventilating pipework For all essential characteristics except reaction to fire 4 Kits for wastewater pumping station and effluent lifting plants 3 Kits and elements for wastewater treatment plants and on-site treatment equipment 3 Septic tanks 3 Prefabricated drainage channels 3 Manholes and inspection chambers 4 Step irons, ladders and handrails for manholes and inspection chambers 4 Separators 4 Manhole covers and gully tops 1 Table 2 For reaction to fire only For all products indicated in the first column of Table 1, the systems for Assessment and Verification of Constancy of Performance are determined, depending on their subfamilies, as follows: Product subfamilies Applicable systems for assessment and verification of constancy of performance as set out in Annex V to Regulation (EU) No 305/2011 Products for which a clearly identifiable stage in their production process results in an improvement of their reaction to fire performance (e.g. by adding fire retardants or limiting organic materials) 1 Products for which an applicable European legal base exists to classify their reaction to fire performance without testing 4 Products not belonging to the subfamilies indicated in rows 1 and 2 3